ACCEPTED
                                                         01-15-00178-CR
                                              FIRST COURT OF APPEALS
                                                      HOUSTON, TEXAS
                                                     7/9/2015 3:05:16 PM
                                                   CHRISTOPHER PRINE
                                                                  CLERK
        NO. 01-15-00178-CR


                                    FILED IN
                             1st COURT OF APPEALS
IN THE COURT OF APPEALS FOR HOUSTON, TEXAS
 THE FIRST DISTRICT OF TEXAS 7/9/2015 3:05:16 PM
         AT HOUSTON          CHRISTOPHER A. PRINE
                                     Clerk




           JUAN REYES,
                                 Appel/ant,

                  v.

      THE STATE OF TEXAS,
                                 Appel/ee.



Appealed from the 184th District Court
        of Harris County, Texas
 Trial Court Cause Number 1313736



MOTION FOR EXTENSION OF TIME
 TO FILE BRIEF OF APPELLANT


                Joseph Salhab
                State Bar #17532300
                2028 Buffalo Terrace
                Houston, Texas 77019
                Tel. (713) 528-1005
                Fax: (713) 528-2424
                josephsalhab@mindspring.com

                COUNSEL FOR APPELLANT
                JUAN REYES
                            NO. 01-15-00178-CR



                       IN THE COURT OF APPEALS FOR
                        THE FIRST DISTRICT OF TEXAS
                                AT HOUSTON



                               JUAN REYES,
                                                     Appellant,

                                     v.
                           THE STATE OF TEXAS,
                                                     Appellee.



                   Appealed from the 184th District Court
                           of Harris County, Texas
                    Trial Court Cause Number 1313736



                   MOTION FOR EXTENSION OF TIME
                    TO FILE BRIEF OF APPELLANT


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, JUAN REYES, Appellant, by and through his attorney

of record on appeal, Joseph Salhab, files this Motion for Extension of Time

to File Appellant's Brief. In support of said Motion, the Appellant shows the

Court the following:
                                          I.

      The Appellant was convicted in the 184th District Court of Harris

County, Texas, on or about February 12, 2015 in Cause Number 1313736,

of Capital Murder and sentenced to life imprisonment without the possibility

of parole. Appellant gave timely notice of appeal.

                                       II.

      Appellant's brief was originally due on July 9, 2015. This is

Appellant's first Motion for Extension.

                                       III.

      Appellant is requesting the Court grant an extension of forty-five (45)

days for filing the Appellant's Brief until August 23, 2015.

                                      IV.

      Appellant's request for an extension of time is based on the fact that

he is engaged in numerous other trial and appellate cases. Significant

cases include:

      The State of Texas v. Marquisha A. Williams, in the 248th District
           Court of Harris County, Texas. Defendant is charged with
           Capital Murder. The case was set for May 26, 2015.

      The State of Texas v. Ricky Gaines, in the 184th District Court of
           Harris County, Texas. Defendant is charged with Aggravated
           Assault. The case is set for July 14, 2015.
      The State of Texas v. Byron Chatman, in the 184th District Court,
           Harris County, Texas. Defendant is charged with Burglary of a
           Habitation. The case is set for July 14, 2015.

      The State of Texas v. Ronald Haskell, in the 248 th District Court of
           Harris County, Texas. Defendant is charged with Capital
           Murder. The case was set April 22, 2015. Change of venue
           hearing was set for June 24, 2015.

      The State of Texas v. Wilbert Lewis, in the 183rd District Court of
           Harris County, Texas. Defendant is charged with Aggravated
           Robbery. The case is set for jury trial July 15, 2015.

      The State of Texas v. Merrick West, in the 338 th District Court of
           Harris County, Texas. Defendant was charged with Aggravated
           Robbery. The case is set for July 23,2015.

      James Rivera v. The State Of Texas, in the 14th Court of Appeals of
          Houston, Texas. Appellant brief was filed May 8, 2015.

      Ralph Garcia, Jr. v. The State of Texas, in the 1st Court of Appeals of
           Galveston, Texas. Appellant brief was filed June 24, 2015.

      Additionally, Appellant's attorney is involved in numerous other trial

and appellate cases, not listed here.




      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the

Court grant an extension of forty-five (45) days, until August 23, 2015, to

file Appellant's Brief.
                                     Respectfully submitted,




                                      ~c~
                                     JSaitlab                   -------
                                     State Bar #17532300
                                     2028 Buffalo Terrace
                                     Houston, Texas 77019
                                     Tel. (713) 528-1005
                                     Fax: (713) 528-2424
                                     josephsalhab@mindspring.com

                                     COUNSEL FOR THE APPELLANT
                                     JUAN REYES




                       CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing motion

                                      +-
was delivered to Assistant District Attorney for Har~, Texas, via
notice of electronic filing (NEF), on the    day of            c=   ,2015.




                                    ~4~
                                  JOALHAB                               '-
                            VERIFICATION


STATE OF TEXAS             §
                           §
COUNTY OF HARRIS           §

BEFORE ME, the undersigned authority on this day personally appeared
JOSEPH SALHAB, who being duly sworn has deposed and stated upon
oath:

     "My name is JOSEPH SALHAB. I am the Appel/ant's attorney
     on appeal in the above-styled and numbered cause. I have
     read the above and foregoing Motion to Extend Time to file
     Appel/ant's Brief and the facts contained therein are true and
     correct."




            SUBSCRIBED AND SWORN TO BEFORE                                             ME, the
undersigned authority, on this the     7'fJ. day of                  -:::Tu-fj        , 2015, to
certify which, witness my hand and official seal of office.




                                                       .. S*ill:?P.RYlEE APPLEWHITE
                                                      \'1" M'i COMMiSSION EXPIRES
                                       .;'.:'    ~'/;-l'       M'A_J.18 2017
                                     ...     ..'·· .. -
                                        ...,.-_
                                       ';~'l: ...·i ..::,.~
                                           ··h~
                                                                idlVlI,